Title: To John Adams from William Tudor, Sr., 25 June 1818
From: Tudor, William, Sr.
To: Adams, John


				
					Dear Sir
					Boston 25th. June
				
				I ought sooner to have thank’d you for your last biographical Notices, but you had before left me to take my own time for scribling, & must not complain for my Abuse of the License. The anecdotes you have given of the Destruction of the private Papers of Mr. Otis & Mr. S. Adams has rescued two important facts from being totally lost to Posterity. They confessedly were two very extraordinary Men, Master Spirits, born for the eventful Period, in which they lived & earnestly laboured.To the other Gentleman you have done superabundant Justice. Mr. H was a useful but subbordinate Instrument to advance a glorious Design. I cannot change my Opinion of him. Having been in public Life with him I knew much more of him than of either of the others, & I do not believe him to have been the real Author of any Papers worth preserving. De Mortuis nil nisi verum. He gained more Popularity than any other Massachusetts Man ever  possessed, & had the Honour & Advantage of being joined with Mr. Adams in a royal Proclamation, in which they were considered as the most dangerous Rebels in his Britannick Majesty’s colonial Dominions. And the World of Course supposed him the boldest of Patriots, if not the ablest of Politicians. And the American Annalist will class him among the precious few who led the primary Measures of the Revolution. He was, & he was not, and then he again was Governor of the first State in the Union, according as his Caprice directed. And however I may differ in the Sentiment from you, I must think, my dear Friend, that all these Things are sufficient Rewards for either his Genius, his Talents or his Virtues.I congratulate you on the speedy Return of your Son & his Family from his British Embassy. His Services at home are of the first Complexion. They embrace the Politicks of all Europe instead of those of a single Kingdom.In a few Days, I promise myself the Pleasure of paying you a visit in Company with an old & distinguished FriendSincerely yours
				
					Wm Tudor
				
				
			